Citation Nr: 1004531	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2001 to April 
2002 and from November 2005 to February 2006.  He also had 
reserve service.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims of entitlement 
to service connection for a cervical spine disorder and low 
back pain.

In the Veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The Veteran was 
afforded a hearing in October 2009 and a transcript of the 
hearing is incorporated in the claims file.


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew the claim of entitlement to 
service connection for a cervical spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran on the issue of entitlement to service connection 
for a cervical spine disability are met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

On February 24, 2009, the Veteran requested a withdrawal of 
his claim of entitlement to service connection for cervical 
spine disability.  As the Veteran has withdrawn his appeal 
as to this issue, there remain no allegations of errors of 
fact or law for consideration.  Accordingly, the Board does 
not have jurisdiction to review this matter, and it is 
dismissed without prejudice.


ORDER

The appeal for entitlement to service connection for a 
cervical spine disability is dismissed without prejudice.  


REMAND

The Veteran asserts that he is entitled to service 
connection for a low back disability.  At a hearing before 
the undersigned, the Veteran asserted that he first injured 
his back prior to service, while in high school.  However, 
the Veteran asserted that his period of service weakened his 
back, leading to a chronic condition.  He asserts that 
during his service, he carried heavy equipment and slept in 
a tent with inadequate height that caused his back pain.  
The Veteran is six foot eight inches and gigantism was 
diagnosed in service.  

As mentioned above, the Veteran had active service from July 
2001 to April 2002 and from November 2005 to February 2006.  
The Veteran's enlistment examination in March 2001 showed 
recurrent back pain due to heavy lifting.  The Veteran also 
stated that he visited a chiropractor at age 22, a year 
prior to service.  Upon examination, his spine was found to 
be normal.  A review of the Veteran's service treatment 
records show that in October and November 2001, the Veteran 
complained of chronic low back pain.  In October 2001, the 
Veteran was prescribed Flexeril and Motrin.  The examiner 
noted that the Veteran's legs were two different lengths and 
that his current symptoms were similar to those he 
experienced when he visited a chiropractor prior to service.  
The Veteran's reserve treatment records dated in January 
2003 show a normal spine.  April 2005 records show back pain 
or spasms, which occur once every three years.  There was no 
musculoskeletal diagnosis.  A medical history report dated 
in October 2005, shows that the Veteran noted no complaints 
of recurrent back pain.  During the Veteran's second period 
of service in December 2005, he was asked if he sustained 
any injuries in service and he did not indicate a back 
injury.  January 2006 records show the Veteran indicated 
that he did not experience back pain.  

The Veteran's records show treatment for back pain shortly 
after his separation from service.  Treatment records show 
chronic back pain proceeding July 2006.  In October 2006, a 
diagnosis of L5-S1 disk herniation was provided.  December 
2006 records show that he has had back pain intermittently 
for years.  Treatment records dated in April 2008 document 
low back pain which the Veteran attributed to his period of 
service.  

Every Veteran shall be taken to have been in sound condition 
upon entrance into service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b).  When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 C.F.R. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The appellant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2009).  Clear and 
unmistakable evidence (obvious and manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence in 
the record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).

The Veteran received a VA examination in March 2009.  
However, the examiner did not address whether the Veteran's 
back disability was aggravated by service.  The claim is 
remanded for a new VA examination to determine whether the 
current back disability increased in severity during service 
and if an increase in service is found, whether it is due to 
the natural progression of the disease.

It is also unclear if an attempt was made to obtain the 
Veteran's chiropractic treatment reports, which might have 
been generated during the period from 1999-2001.  If 
available, such reports should be obtained and incorporated 
into the claims file.  38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the name and address of the 
health care facility or practice where he 
received chiropractic treatment prior to 
service.  Request that the Veteran 
provide release authorization for the 
reports and take action to obtain a copy 
of the reports and associate them with 
the claims file.  If the medical reports 
are not available, the Veteran should be 
informed of such and given an opportunity 
to obtain and submit those reports.  
Also, obtain any additional pertinent VA 
treatment reports associated with the 
Veteran's low back disorder.

2.  Thereafter, schedule the Veteran for 
a VA examination in order to determine 
the nature and etiology of his back 
disability.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  With regard to the 
Veteran's claim of service connection for 
a back disability, the examiner is asked 
to respond to the following questions:

a.  Identify the Veteran's current 
chronic back disorder and indicate the 
date of clinical onset of the disorder. 

b.  If the onset of the identified 
disorder existed before service, provide 
the rationale for this conclusion and 
indicate if such disorder increased in 
severity during service.  (See March 
2001 entrance examination reports).

c.  If a disorder did increase in 
severity in service, was the increase in 
severity clearly and unmistakably due to 
natural progression of the disorder?  

d.  If the onset was during the 
Veteran's service, identify any post-
service residual disability from the in-
service episode and/or provide the 
current diagnosis of the disability that 
began in service.  

e.  If the onset was after service, is 
it as likely as not that such disability 
is causally related to service?

	A complete rationale must be given for 
any opinion expressed.  If the examiner 
is unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, readjudicate the issue on 
appeal.  If the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The appropriate 
time within which to respond should 
provided.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


